- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 1 Endorsement from CPFL Energia granted to CPFL Geração for financing agreement executed with BNDES. The amount corresponds to the totality of that debt of CPFL Geração and there are no costs associated with this guarantee for Related Parties. Controlled 10/24/2001 11/15/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 2 Endorsement from CPFL Energia granted to the Ceran complex for financing agreement executed with BNDES. The amount corresponds to the totality of that debt of the Ceran complex and there are no costs associated with this guarantee for Related Parties. Controlled 02/09/2004 03/15/2023 The guarantee is valid up to the full payment of the debt. 09/30/2010 3 Endorsement from CPFL Energia granted to CPFL Paulista for financing agreement executed with BNDES  FINEM II. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 03/04/2005 12/15/2010 The guarantee is valid up to the full payment of the debt. 09/30/2010 4 Guarantee from CPFL Energia referring to RGEs 2 nd Issuance of Debentures  1 st tranche. The guarantee extends to compliance with 100% of the contract obligations. Controlled 05/12/2005 04/01/2011 The guarantee is valid up to the full payment of the debt. 09/30/2010 5 Endorsement granted to CPFL Piratininga by CPFL Energia for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 01/01/2006 01/01/2011 The guarantee is valid up to the full payment of the debt. 09/30/2010 6 100% surety from CPFL Energia granted to CPFL Paulista for the 3 rd Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 12/01/2006 12/01/2013 The surety is valid up to the full payment of the debt. 09/30/2010 7 Endorsement from CPFL Energia granted to the Ceran complex for supplementary financing agreement executed with BNDES. The amount corresponds to the totality of that debt of the Ceran complex and there are no costs associated with this guarantee for Related Parties. Controlled 06/12/2007 03/15/2023 The guarantee is valid up to the full payment of the debt. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 8 Endorsement from CPFL Energia granted to CPFL Paulista for financing agreement executed with BNDES  FINEM III. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 06/21/2007 12/16/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 9 Endorsement from CPFL Energia granted to CPFL Piratininga for financing agreement executed with BNDES  FINEM II. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 06/21/2007 12/16/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 10 Endorsement from CPFL Energia granted to the controlled company Foz do Chapecó Energia for financing agreement executed with BNDES. The amount corresponds to 60% of that debt of the controlled company and there are no costs associated with this guarantee for Related Parties. Controlled 09/04/2007 09/15/2027 The guarantee is valid up to the full payment of the debt. 09/30/2010 11 100% surety from CPFL Energia granted to RGE for the 3 rd Issuance of Debentures  1 st and 2 nd tranches. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 12/01/2007 12/01/2013 The surety is valid up to the full payment of the debt. 09/30/2010 12 100% surety from CPFL Energia granted to RGE for the 3 rd Issuance of Debentures  3 rd tranche. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 02/01/2008 12/01/2013 The surety is valid up to the full payment of the debt. 09/30/2010 13 Endorsement from CPFL Energia granted to CPFL Piratininga for financing agreement executed with BNDES  FINEM I. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 03/04/2008 12/15/2010 The guarantee is valid up to the full payment of the debt. 09/30/2010 14 100% surety from CPFL Energia granted to RGE for the 3 rd Issuance of Debentures  4 th and 5 th tranches. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 04/01/2008 12/01/2013 The surety is valid up to the full payment of the debt. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 15 Endorsement from CPFL Energia granted to CPFL Santa Cruz for the Agreement for onlending of funds for working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 06/12/2008 06/10/2011 The guarantee is valid up to the full payment of the debt. 09/30/2010 16 Endorsement from CPFL Energia granted to CPFL Paulista for financing agreement executed with BNDES  FINEM IV. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 06/15/2008 12/15/2014 The guarantee is valid up to the full payment of the debt. 09/30/2010 17 Endorsement from CPFL Energia granted to CPFL Santa Cruz for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Santa Cruz and there are no costs associated with this guarantee for Related Parties. Controlled 06/24/2008 05/15/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 18 Endorsement from CPFL Energia granted to CPFL Piratininga for financing agreement executed with BNDES  FINEM III. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 06/25/2008 12/15/2014 The guarantee is valid up to the full payment of the debt. 09/30/2010 19 100% surety from CPFL Energia granted to RGE for financing agreement executed with BNDES  FINEM IV. The amount corresponds to the totality of that debt of RGE and there are no costs associated with this surety for Related Parties. Controlled 06/25/2008 12/15/2014 The surety is valid up to the full payment of the debt. 09/30/2010 20 Endorsement from CPFL Energia granted to CPFL Mococa for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Mococa and there are no costs associated with this guarantee for Related Parties. Controlled 07/25/2008 06/15/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 21 Endorsement from CPFL Energia granted to CPFL Jaguari for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Jaguari and there are no costs associated with this guarantee for Related Parties. Controlled 08/27/2008 05/15/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 22 Endorsement from CPFL Energia granted to CPFL Geração for the Agreement for onlending of funds for working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 11/17/2008 03/09/2011 The guarantee is valid up to the full payment of the debt. 09/30/2010 23 Endorsement from CPFL Energia granted to CPFL Sul Paulista for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Sul Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 12/23/2008 11/16/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 24 Endorsement from CPFL Energia granted to CPFL Leste Paulista for financing agreement executed with BNDES  FINEM. The amount corresponds to the totality of that debt of CPFL Leste Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 12/23/2008 11/16/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 25 Guarantee from CPFL Energia referring to RGEs 4 th Issuance of Debentures. The guarantee extends to compliance with 100% of the contract obligations. Controlled 07/01/2009 07/01/2011 The guarantee is valid up to the full payment of the debt. 09/30/2010 26 100% surety from CPFL Energia granted to CPFL Paulista for the 4 th Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 09/30/2010 27 Guarantee from CPFL Energia referring to CPFL Geraçãos 2 nd Issuance of Debentures. The guarantee extends to compliance with 100% of the contract obligations. Controlled 07/01/2009 07/01/2011 The guarantee is valid up to the full payment of the debt. 09/30/2010 28 100% surety from CPFL Energia granted to CPFL Jaguari for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 29 100% surety from CPFL Energia granted to CPFL Leste Paulista for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 09/30/2010 30 100% surety from CPFL Energia granted to CPFL Sul Paulista for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 09/30/2010 31 100% surety from CPFL Energia granted to CPFL Brasil for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 07/01/2009 07/01/2011 The surety is valid up to the full payment of the debt. 09/30/2010 32 70% surety from CPFL Energia granted to Epasa for the 1 st Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 09/01/2009 10/30/2010 The surety is valid up to the full payment of the debt. 09/30/2010 33 Surety rendered by CPFL Energia on the occasion of the drawdown of the 1 st financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 10/14/2009 10/14/2010 The surety is valid for one year. 09/30/2010 34 Endorsement from CPFL Energia granted to CPFL Bioenergia for financing agreement executed with BNDES. The amount corresponds to the totality of that debt of CPFL Bioenergia and there are no costs associated with this guarantee for Related Parties. Controlled 12/29/2009 05/15/2023 The guarantee is valid up to the full payment of the debt. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 35 Surety rendered by CPFL Energia on the occasion of the drawdown of the 6 th financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 03/10/2010 03/10/2011 The surety is valid for one year. 09/30/2010 36 100% surety from CPFL Energia granted to CPFL Piratininga for the 3 rd Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 04/01/2010 04/01/2015 The surety is valid up to the full payment of the debt. 09/30/2010 37 100% surety from CPFL Energia granted to CPFL Geração for the 3 rd Issuance of Debentures. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 04/01/2010 04/01/2015 The surety is valid up to the full payment of the debt. 09/30/2010 38 Endorsement from CPFL Energia granted to CPFL Geração for financing agreement executed with BNDES  FINAME  Working Capital. The amount corresponds to the totality of that debt of CPFL Geração and there are no costs associated with this guarantee for Related Parties. Controlled 04/15/2010 12/17/2012 The guarantee is valid up to the full payment of the debt. 09/30/2010 39 Surety rendered by CPFL Energia on the occasion of the drawdown of the 4 th financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 04/15/2010 04/15/2011 The surety is valid for one year. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 40 100% surety from CPFL Energia granted to CPFL Paulista for the Agreement for onlending of funds for working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 04/23/2010 04/23/2015 The surety is valid up to the full payment of the debt. 09/30/2010 41 100% surety from CPFL Energia granted to CPFL Geração for the Agreement for onlending of funds for working capital needs. The guarantee extends to the compliance with 100% of the contract obligations. Controlled 04/23/2010 04/23/2015 The surety is valid up to the full payment of the debt. 09/30/2010 42 Endorsement from CPFL Energia granted to CPFL Paulista for financing agreement executed with BNDES  FINAME. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 05/07/2010 12/16/2019 The guarantee is valid up to the full payment of the debt. 09/30/2010 43 Endorsement from CPFL Energia granted to RGE for financing agreement executed with BNDES  FINAME. The amount corresponds to the totality of that debt of RGE and there are no costs associated with this guarantee for Related Parties. Controlled 05/07/2010 12/16/2019 The guarantee is valid up to the full payment of the debt. 09/30/2010 44 Surety rendered by CPFL Energia on the occasion of the drawdown of the 2 nd financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 05/11/2010 05/11/2011 The surety is valid for one year. 09/30/2010 45 Endorsement from CPFL Energia granted to CPFL Piratininga for financing agreement executed with BNDES  FINAME. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 05/14/2010 12/16/2019 The guarantee is valid up to the full payment of the debt. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 46 Endorsement from CPFL Energia granted to CPFL Geração for financing agreement executed with BNDES  FINEM  Working Capital. The amount corresponds to the totality of that debt of CPFL Geração and there are no costs associated with this guarantee for Related Parties. Controlled 05/28/2010 06/17/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 47 Surety rendered by CPFL Energia on the occasion of the drawdown of the 7 th financing installment of Foz do Chapecó project executed with BNDES and Onlending Banks, related to the participation of the shareholder Chapecoense Energia in the financing granted to the controlled company Foz do Chapecó Energia. The amount corresponds to 40% of the installment disbursed and there are no costs associated with this surety for Related Parties. Controlled 09/24/2010 09/26/2011 The surety is valid for one year. 09/30/2010 48 70% surety from CPFL Energia granted to EPASA for financing agreement executed with Banco do Nordeste do Brasil. The amount corresponds to the totality of that debt of EPASA and there are no costs associated with this surety for Related Parties. Controlled 08/27/2010 12/30/2010 The surety is valid up to the full payment of the debt. 09/30/2010 49 Endorsement from CPFL Energia granted to CPFL Paulista for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of CPFL Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/10/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 50 Endorsement from CPFL Energia granted to CPFL Piratininga for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of CPFL Piratininga and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/10/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 51 Endorsement from CPFL Energia granted to RGE for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of RGE and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/10/2015 The guarantee is valid up to the full payment of the debt. 09/30/2010 CONTRACTS WITH RELATED PARTIES REFERENCE DATE 09/30/2010 (SAME GROUP) Item CONTRACTS WITH THE SAME GROUP Link with the Company Original Value Expiration of the term Expiration or Termination Conditions Outstanding Balance Subject and Characteristics of Contract R$ thousand Date R$ thousand Date 52 Endorsement from CPFL Energia granted to RGE for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of RGE and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/19/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 53 Endorsement from CPFL Energia granted to CPFL Santa Cruz for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of CPFL Santa Cruz and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/19/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 54 Endorsement from CPFL Energia granted to CPFL Sul Paulista for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of CPFL Sul Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/19/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 55 Endorsement from CPFL Energia granted to CPFL Leste Paulista for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of CPFL Leste Paulista and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/19/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 56 Endorsement from CPFL Energia granted to CPFL Mococa for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of CPFL Mococa and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/19/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 57 Endorsement from CPFL Energia granted to CPFL Jaguari for rural credil executed with Banco do Brasil. The amount corresponds to the totality of that debt of CPFL Jaguari and there are no costs associated with this guarantee for Related Parties. Controlled 08/06/2010 07/19/2013 The guarantee is valid up to the full payment of the debt. 09/30/2010 (1) The company shall disclose all contracts in force with each related party, whenever an amount equal or higher than R$ 200,000.00, or else equal or higher than 1% of the Companys Shareholders Equity (the one most recently disclosed), whichever is higher, is reached in one or in successive contracts, with or without the same purpose, in any one-year period. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 16, 2010 CPFL ENERGIA S.A. By: /
